Citation Nr: 1244206	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  09-13 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date prior to October 1, 2008, for additional dependency benefits for the Veteran's son, J.C.

2.  Entitlement to additional dependency benefits for the Veteran's stepchild, R.J.

3.  Entitlement to additional dependency benefits for the Veteran's stepchild, J.L.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from April 1994 to December 1997.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an October 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied a claim of entitlement to an effective date prior to October 1, 2008, for additional dependency benefits for the Veteran's son, J.C., and which denied claims of entitlement to additional dependency benefits for the Veteran's stepchildren, R.J., and J.L.

The issue of entitlement to additional dependency benefits for the Veteran's stepchild, J.L., is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On May 28, 2002, the Veteran filed a claim for additional dependency benefits for his son, J.C.

2.  In September 2002, the RO notified the Veteran that his claim did not include J.C.'s social security number, that benefits could not be paid without this information, and that he should submit J.C.'s social security number within one year of the date of his claim, or benefits could not be paid for any period prior to the date this information was received.

3.  In November 2002, the Veteran submitted a statement in support of claim (VA Form 21-4138), accompanied by a photocopy of J.C.'s social security card, in which his social security number is clearly visible.  

4.  In October 2008, the RO added J.C. as a dependent, with an effective date of October 1, 2008.  

5.  The Veteran married C.B. in August 2008.  

6.  R.J. is a child of C.B.; R.J. attained the age of 18 in December 2006. 


CONCLUSIONS OF LAW

1.  An effective date of June 1, 2008, for additional dependency benefits for the Veteran's son, J.C., is warranted.  38 U.S.C.A. § 5110(f) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.31, 3.401(b) (2012).  

2.  The criteria for additional dependency benefits for the Veteran's stepchild, R.J., have not been met.  38 U.S.C.A. § 101 (West 2002 & Supp. 2012); 38 C.F.R. § 3.57 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date - Additional Dependency Benefits

In November 1998, the RO granted service connection for several disabilities, with a combined rating of 30 percent, effective in December 1997.  The RO has subsequently increased the Veteran's combined rating.  

The law provides for the rates of disability compensation, and for payment of additional compensation for dependents of veterans who are at least 30 percent disabled.  38 U.S.C.A. §§ 1114(c), 1115, 1134, 1135.  An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f).   

During the relevant time period, the Veteran has at all times had a combined evaluation for compensation of 30 percent disabling, or greater, for his service-connected disabilities. 

The effective date for the award of additional compensation for a dependent is the latest of the following dates: (1) Date of claim.  This term means the following, listed in their order of applicability: (i) Date of the Veteran's marriage, or birth of his or her child, or adoption of a child, if the evidence of the event is received within one year of the event; otherwise. (ii) Date notice is received of the dependent's existence, if evidence is received within one year of VA's request.  (2) Date the dependency arises.  (3) Effective date of the qualifying disability rating, provided evidence of dependency is received within one year of notification of such rating action.  (4) Date of commencement of the veteran's award.  38 C.F.R. § 3.401(b) (2012).  

If an application is incomplete, the claimant will be notified of the evidence necessary to complete the application.  If the evidence is not received within one year from the date of such notification, compensation may not be paid by reason of that application.  This applies to applications for increased benefits by reason of existence of a dependent.  See 38 C.F.R. § 3.109 (2012). 

Where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within one year after the date of request, the claim will be considered abandoned.  After the expiration of one year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, pension, compensation, dependency and indemnity compensation, or monetary allowance under the provisions of 38 C.F.R. § 1805 based  on such evidence shall commence not earlier than the date of filing of the new claim.  See 38 C.F.R. § 3.158 (2012). 
 
It is the responsibility of the recipient of VA benefits to notify VA of all circumstances affecting entitlement to receive the rate of the benefit being paid, and such notice must be provided when the recipient acquires knowledge that his income or other circumstances affecting entitlement to receive, or the rate of, the benefit being paid.  See 38 C.F.R. § 3.660 (2012). 

A state certificate of live birth shows that the Veteran's son, J.C., was born in mid-May 2002.  

On May 28, 2002, the Veteran filed a claim for additional dependency benefits (VA Form 21-686c) for his son, J.C.  An associated "application for uniformed service identification card DEERS Enrollment" (DD Form 1172) listed a social security number for J.C. that was not accurate.  

In September 2002, the RO notified the Veteran that his claim did not include J.C.'s social security number, that benefits could not be paid without this information, and that he should submit J.C.'s social security number within one year of the date of his claim, or benefits could not be paid for any period prior to the date this information was received.

In November 2002, the Veteran submitted a statement in support of claim (VA Form 21-4138), accompanied by a photocopy of J.C.'s social security card.  

In September 2008, the Veteran filed a "declaration of status of dependents" (VA Form 21-686c), which listed his son J.C. as an unmarried dependent, and which included J.C.'s social security number.  

In October 2008, the RO added J.C. as a dependent, with an effective date of October 1, 2008.  The RO stated that since J.C.'s social security number was not received until September 2008, the correct effective date was the first day of the month following the date of receipt of his claim.  See 38 C.F.R. § 3.31 (2012).  The Veteran appealed, arguing that he filed a claim to have J.C. added as a dependent in May 2002.  See Veteran's statement in support of claim (VA Form 21-4138), recieved in November 2008.  

The Board finds that the criteria for an effective date of June 1, 2002 for additional dependency benefits for the Veteran's son J.C. have been met.  On May 28, 2002, the Veteran filed a claim for additional dependency benefits for his son, J.C., however, he did not include J.C.'s social security number (as J.C. was just weeks old, it may very well have not been issued yet).  In September 2002, the RO notified the Veteran that his claim did not include J.C.'s social security number, that benefits could not be paid without this information.  In November 2002, the Veteran submitted a statement in support of claim (VA Form 21-4138), accompanied by a photocopy of J.C.'s social security card, in which his social security number is clearly visible.  This document was received within one year of the date of receipt of the Veteran's claim.  The RO's decision, the February 2009 statement of the case, and the March 2012 supplemental statement of the case, all failed to discuss this document.  Given the foregoing, the correct effective date is the first day of the month following the date of receipt of his claim, i.e., June 1, 2001.  See 38 C.F.R. §§ 3.31, 3.401(b)(1)(i).  The criteria for an effective date of June 1, 2002 for additional dependency benefits for the Veteran's son J.C. have therefore been met.  See 38 C.F.R. § 3.401(b)(i).  Accordingly, the claim is granted.  

II.  Additional Dependency Benefits - Veteran's Stepchild R.J.

The Veteran asserts that he is entitled to additional dependency benefits for his stepchild, R.J.  

The definition of the term "child," as defined for VA purposes, means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household at the time of the veteran's death, or an illegitimate child. In addition, the child must also be someone who: (1) is under the age of 18 years; or (2) before reaching the age of 18 years became permanently incapable of self support; or (3) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a). 

A certificate of marriage shows that the Veteran married C.B. in August 2008.  

On September 30, 2008, the Veteran filed a claim for additional dependency benefits (VA Form 21-686c) for R.J. 

In October 2008, the RO denied the claim, stating that R.J. was not a member of the Veteran's household prior to his 18th birthday.  The Veteran appealed.  

The claims files includes a certificate from state department of vital records which shows that R.J. is a child of the Veteran's spouse, (C.B.).  This certificate shows that R.J. was born in December 1988.     

Given the foregoing, the Veteran's child R.J. attained the age of 18 in December 2006.  As R.J. reached the age of 18 prior to the Veteran's marriage to C.B. in August 2008, the criteria for additional dependency benefits for his stepchild, R.J. are not shown to have been met, and the claim must be denied.  See 38 C.F.R. § 3.57(a).  


III.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100  et seq.) became law.  Regulations implementing the VCAA have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

The United States Court of Appeals for Veterans Claims (Court), however, has held that efforts to comply with the VCAA duties to assist and notify are not required when the interpretation of a statute is dispositive of the issue on appeal."  The Court has recognized that enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation."  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001), Smith v. Gober, 14 Vet. App. 227, 231-33 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004) (holding that VA is not required to meet the VCAA duties to notify or assist a claimant where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  As the undisputed facts in this case render the Veteran ineligible for the claimed dependency benefits for R.J., the Board finds additional efforts to notify or assist as to this issue are not required.  In addition, as the Board is granting the benefit sought on appeal concerning the claim for an earlier effective date for additional dependency benefits for the Veteran's son, J.C., to the maximum extent allowed by law, any failure to fully comply with the VCAA was not prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 


ORDER

An effective date of June 1, 2002, for additional dependency benefits for the Veteran's son, J.C., is granted, subject to the laws and regulations governing the award of monetary benefits.

Additional dependency benefits for the Veteran's stepchild, R.J., is denied.


REMAND

With regard to the claim for additional dependency benefits for the Veteran's stepchild, J.L., the claims files includes a certificate from state department of vital records which shows that J.L. is a child of the Veteran's spouse, C.B.  This certificate shows that J.L. was born in May 1990.  

Therefore, J.L. attained the age of 18 in May 2008.  As he reached the age of 18 prior to the Veteran's marriage to C.B. in August 2008, the criteria for additional dependency benefits are not shown to have been met under 38 C.F.R. § 3.57(a).  

However, in a "request for approval of school attendance" (VA Form 21-674), received in February 2010, the Veteran indicated that J.L. was attending DeVry University on a full-time basis, and that he was taking two sessions per week, for a total of eight hours per week.  

Additional pension or compensation may be paid from a child's 18th birthday based upon school attendance, if the child was at that time pursuing a course of instruction at an approved educational institution, and a claim for such benefits is filed within one year from the child's 18th birthday.  38 C.F.R. § 3.667(a)(1) (2012).  Pension or compensation based upon a course of instruction at an approved educational institution which was begun after a child's 18th birthday may be paid from the commencement of the course, if a claim is filed within one year from that date.  38 C.F.R. § 3.667(a)(2). 

In February 2010, an enrollment verification letter was received from DeVry University, dated in January 2010.  The letter states that J.L. began the January 2010 session, and that he was enrolled as a half-time student.  

In a March 2012 supplemental statement of the case, the RO continued its denial of the claim, noting that he was shown to be attending college on a half-time basis, and that he must be attending on a full-time basis to meet the criteria.  

There is nothing at 38 C.F.R. § 3.667 which specifically states that a dependent must be enrolled upon a course of instruction at an approved educational institution "full time."  The RO did not cite to any authority in its March 2012 supplemental statement of the case.  

Presumably, the RO was applying VA Adjudication Procedure Manual ("Manual") M21-1MR, and 38 CFR § 21.4200(g).  Specifically, the Manual states: 

To meet VA standards, a course of study must 1) require attendance of not less than the equivalent of three regular class sessions, daytime or evening, per week, and 2) lead to the achievement of a training or educational objective (such as a degree, diploma, or certificate) in a period of time commonly accepted by standard institutions as adequate for that purpose.

Important: According to 38 CFR 21.4200(g), one "regular class session" must consist of at least

 one 50-minute period of academic instruction
 two 50-minute periods of laboratory instruction, or
 three 50-minute periods of workshop training.

M21-MR, Part III, subpart iii.Chapter 6.A.2.a.

In summary, the Veteran's "request for approval of school attendance" (VA Form 21-674), received in February 2010, shows that the Veteran indicated that J.L. was taking two sessions per week, for a total of eight hours per week.  This would appear to satisfy the requirements for a course of instruction at an approved educational institution under 38 C.F.R. § 3.667, but the RO's analysis is unclear, J.L.'s exact course requirements were not detailed by DeVry University, and additional development of the record is therefore required.  

Accordingly, the case is REMANDED for the following action:

After undertaking any additional development required, make a formal finding as to whether J.L. fulfilled the criteria for a course of instruction at an approved educational institution under 38 C.F.R. § 3.667.  Then readjudicate the issue of entitlement to additional dependency benefits for the Veteran's stepchild, J.L. based upon school attendance.  If the determination remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The appellant and his representative should be given an opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


